UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4967



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID MALCOLM JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00042-F-ALL)


Submitted:   July 20, 2007                 Decided:   August 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert H. Hale, Jr., HALE & HOPKINS ATTORNEYS AT LAW, PC, Raleigh,
North Carolina, for Appellant. George E. B. Holding, United States
Attorney, Anne M. Hayes, Banumathi Rangarajan, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Malcolm Jones was convicted after a trial of

possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1)(2000).                 On appeal, Jones claims the district

court erred permitting evidence from an attorney naming his prior

conviction.         He also challenges the admission of the judgment of

conviction and claims he offered to stipulate to the prior felony

conviction.      He further claims the probative value of the evidence

was substantially outweighed by its prejudicial effect.                              Jones

filed    a   motion     to    file      a    pro    se     supplemental      brief   and    a

supplemental        brief    claiming        the    evidence     was    insufficient       to

establish the prior conviction.                    Finding no error, we affirm.

              The    district      court’s         decision    to    admit   evidence      is

reviewed for an abuse of discretion.                     United States v. Rivera, 412

F.3d 562, 571 (4th Cir.              2005) (addressing admission of evidence

over Fed. R. Evid. 403 objection).                    Because Jones did not make a

timely objection to testimony naming his prior conviction or to the

admission of the judgment of conviction, we review any error under

the plain error standard.               Jones must show:            (1) there was error;

(2) the error was plain; and (3) the error affected his substantial

rights.      United States v. Olano, 507 U.S. 725, 732-34 (1993).                     When

these conditions are satisfied, we may exercise our discretion to

notice    the   error       only   if       the    error    “seriously    affect[s]     the

fairness, integrity or public reputation of judicial proceedings.”


                                             - 2 -
Id. at 736 (internal quotation marks omitted).        Jones has the

burden of showing plain error.     United States v. Strickland, 245

F.3d 368, 379-80 (4th Cir. 2001).

            We first note Jones did not offer to stipulate to a prior

felony conviction.     Thus, the Government was obligated to submit

evidence establishing a prior conviction.     We further note Jones’

substantial rights were not affected by the admission of the

challenged evidence.     The evidence supporting his conviction was

overwhelming.    Jones admitted owning several weapons.   He further

admitted living in the barn in which the weapons were found.   Thus,

we find no plain error.

            We further find the evidence establishing the prior

conviction was sufficient.    See Glasser v. United States, 315 U.S.

60, 80 (1942) (stating standard).       There was testimony from the

prosecuting attorney establishing the date of the prior conviction.

The Government also entered into evidence a certified copy of the

judgment.

            Accordingly, we affirm the conviction and sentence.   We

grant Jones’ motion to file a pro se supplemental brief and we deny

his motion styled as petition for a writ of habeas corpus seeking

to have his counsel removed.        We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                - 3 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 4 -